UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6301



STARLING THORTON,

                                             Plaintiff - Appellant,

         and

WINSTON LLOYD,

                                                          Plaintiff,

         versus

STATE OF MARYLAND; RONALD MOATS, Warden;
PRINCE GEORGE'S COUNTY, MARYLAND, RICHARD
LANHAM, Commissioner of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
3990-MJG)

Submitted:   June 20, 1996                   Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Starling Thorton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Thorton v. Maryland, No. CA-95-3990-MJG (D. Md. Feb. 1,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3